WARREN, P. J.,
dissenting.
ORS 656.625(1) permits an insurer to recover reimbursement for “the additional amounts of compensation payable to injured workers that results from any award made by the board pursuant to ORS 656.278.” (Emphasis added.) Without citing any persuasive authority,1 or providing any rationale, the majority concludes that an award that results from an erroneous exercise of the Board’s authority under ORS 656.278 is still an award issued “pursuant to” that statute. Because an action that is not authorized by a statute is not an action taken pursuant to that statute, I dissent.
Our role in construing a statute is to ascertain the intent of the legislature. ORS 174.020. We begin with the words of the statute. ORS 174.010; Whipple v. Howser, 291 Or 475, 479, 632 P2d 782 (1981). However, when those words do not provide sufficient insight into the legislature’s intent, they are ambiguous, and we must look beyond those words to divine that intent. Mattiza v. Foster, 311 Or 1, 4, 803 P2d 723 (1991). No matter how apparent the meaning of a statute may be, if we cannot tell whether the legislature intended a statute *361to apply in a particular context, we must resort to extrinsic aids to construction.
The words “pursuant to,” as used in ORS 656.625, do not unambiguously express whether the legislature intended ORS 656.625 to apply when the Board erroneously exercises its authority under ORS 656.278 or, rather, only when the Board properly exercises its authority under that statute. Accordingly, we may resort to extrinsic aids to construction to divine the meaning of those terms.
The legislative history reveals that, when first introduced, the drafts of what became ORS 656.625(1) provided:
“The director shall establish a Reopened Claims Reserve * * * for the purpose of paying the additional amounts of compensation payable to injured workers that results from exercise of authority by the board pursuant to ORS 656.278.” (Emphasis supplied.) Exhibit F, House Committee on Labor, April 29, 1987; Exhibit A, House Committee on Labor, May 1,1987; Exhibit F, House Committee on Labor, May 6,1987.
ORS 656.625(1) now provides:
“The director shall estabhsh a Reopened Claims Reserve * * * for the purpose of reimbursing additional amounts of compensation payable to injured workers that results from any award made by the board pursuant to ORS 656.278 after January 1, 1988.”
It is unclear from the legislative history why or when the language “exercise of authority” changed to “any award made.’ ’ Presumably, had the legislature intended that change to alter the substance of the statute, it would have discussed the change, either in committee or on the floor. No discussions were recorded. Therefore, we should infer that the change was intended to be a technical refinement. So construed, the changed language merely reflects the truism that, pursuant to ORS 656.278, the only “exercise of authority” by the Board that can result in a reimbursable expenditure is the making of an award. The change was not intended to dispense with the requirement that the Board validly exercise its authority before an insurer can seek reimbursement for an award.
I dissent.

 The majority cites SAIF v. Roles, 111 Or App 597, 601, 826 P2d 1039 (1992). That case says that the. Board does not lack subject matter jurisdiction simply because an action is unauthorized. It does not say that authorized and “pursuant to” are synonymous.